Citation Nr: 0713590	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
foot hallux valgus with tendon transplant and bunionectomy.

2.  Entitlement to a rating in excess of 20 percent for right 
foot hallux valgus with tendon transplant and bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied ratings in excess of 20 
percent for left foot hallux valgus with tendon transplant 
and bunionectomy and right foot hallux valgus with tendon 
transplant and bunionectomy.  The veteran perfected an appeal 
of this decision.

In November 2003, the RO assigned temporary total disability 
ratings under 38 C.F.R. § 4.30 for convalescence following 
bilateral foot surgery, effective October 15, 2003.  The 20 
percent ratings were continued effective December 1, 2003.  
In March 2004, the temporary total ratings were extended to 
February 1, 2004 with the 20 percent ratings being continued 
thereafter.  

In May 2005, the temporary total rating for the left foot was 
extended to May 1, 2004, based on surgical or other treatment 
necessitating further period of convalescence.  The 20 
percent rating was continued from that date.  A temporary 
total rating was resumed on September 1, 2004 with the 20 
percent rating continued from December 1, 2004.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in May 2006.  A 
transcript of the hearing is of record.

In August 2006, this case was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

In December 2006, the rating for the left foot hallux valgus 
with tendon transplant and bunionectomy was increased to 30 
percent, effective December 1, 2004.  The veteran has not 
indicated that he is satisfied with the currently assigned 30 
percent disability rating.  Consequently, the issue of 
entitlement to a disability evaluation in excess of 30 
percent for the left foot disability remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated].


FINDINGS OF FACT

1.  The veteran's service-connected left foot hallux valgus 
with tendon transplant and bunionectomy results in loss of 
use of the foot.  

2.  The veteran's service-connected right foot hallux valgus 
with tendon transplant and bunionectomy results in loss of 
use of the foot.  

CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for left 
foot hallux valgus with tendon transplant and bunionectomy 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5284 (2006).  

2.  The schedular criteria for a 40 percent rating for right 
foot hallux valgus with tendon transplant and bunionectomy 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, DC 5284 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Entitlement to a rating in excess of 30 percent for left foot 
hallux valgus with tendon transplant and bunionectomy.

Entitlement to a rating in excess of 20 percent for right 
foot hallux valgus with tendon transplant and bunionectomy.

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's service-connected left and right foot 
disabilities are evaluated under DC 5284.  Under this code, a 
20 percent rating is assigned for moderately severe foot 
injuries, and a 30 percent rating is assigned for severe foot 
injuries.  With actual loss of use of the foot, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, DC 5284 (2006).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

In its August 2006 remand, the Board instructed the RO to 
afford the veteran a VA examination to address the nature and 
severity of his service-connected left and right 
disabilities.  The Board indicated that the VA examiner was 
to discuss, among other things, whether there was any 
evidence of foot injury resulting in severe symptoms or loss 
of use of the foot.  

The record reflects that the veteran was examined by VA in 
September 2006.  Following physical examination, the VA 
examiner concluded that in regards to both feet there was 
"evidence of foot surgery/injury resulting in symptoms of 
pain and loss of use of the foot."  Given the VA examiner's 
conclusion that the service-connected disabilities result in 
loss of use of the feet, the Board finds that 40 percent 
ratings are warranted under DC 5284.  This is the maximum 
disability rating available under this code.  

The Board acknowledges that the 2006 VA examiner also stated 
that there was additional functional loss due to pain, with 
prolonged standing and walking associated with increased 
pain; however, since the veteran is being assigned the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for either of his service-connected 
disabilities is in order because it presents an exceptional 
or unusual disability picture, he may raise this matter with 
the RO.


ORDER

Entitlement to a 40 percent rating for left foot hallux 
valgus with tendon transplant and bunionectomy is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

Entitlement to a 40 percent rating for right foot hallux 
valgus with tendon transplant and bunionectomy is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


